DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.

Status of Rejection
The rejection(s) of claim(s) 5 is/are obviated by applicant’s cancellation. 
All other previous rejections are withdrawn.
New grounds of rejection are presented. 

Claims 1-4, 6, 13-15, 17-19, and 21 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103


Claim(s) 1-4, 6, 13-15, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmore et al (US 20160215404 A1).

Claim 1: Palmore discloses an electrode (see e.g. abstract of Palmore) comprising 
an electrically conductive substrate (copper, see e.g. [0084] of Palmore) of which at least one part of the surface is covered with a porous copper metal deposit (copper nanofoam, see e.g. [0084] of Palmore), 
the surface of said deposit being in an oxidized form (see e.g. [0068] of Palmore), and 
wherein the porous copper metal deposit has an average pore size of between 20 µm and 50 µm (see e.g. [0065] of Palmore).

Palmore does not explicitly teach that the deposit having a specific surface area greater than or equal to 1 m2/g and greater than or equal to 15 cm2/cm2geometric. However, Palmore goes into detail about increasing the available surface area of the copper foam (see e.g. [0036] of Palmore) and discusses performing experiments to find the best surface area (see e.g. [0091] of Palmore). Additionally, Palmore discloses that electrode has high surface roughness (see e.g. abstract of Palmore), which increases HCOOH faradic efficiency (see e.g. [0076] of Palmore). Therefore, it would have been obvious to a person having ordinary skill in the art at the time filing to optimize the surface area and 

Claim 2: Palmore discloses that the electrically conductive substrate consists, at least in part, of an electrically conductive material selected from a metal (copper, see e.g. [0084] of Palmore).

Claim 3: Palmore discloses that the metal deposit has a thickness comprised between 25-110 µm (see e.g. Fig 5a and Fig 5b of Palmore). 

Claim 4: Palmore does not explicitly teach that the metal deposit has a specific surface area comprised between 1 m2/g and 500 m2/g. However, Palmore goes into detail about increasing the available surface area of the copper foam (see e.g. [0036] of Palmore) as well as thicknesses (see e.g. [0090] of Palmore) and discusses performing experiments to find the best surface area (see e.g. [0091] of Palmore). Additionally, Palmore discloses that electrode has high surface roughness (see e.g. abstract of Palmore), which increases HCOOH faradic efficiency (see e.g. [0076] of Palmore). Therefore, it would have been obvious to a person having ordinary skill in the art at the time filing to optimize the surface area and roughness of the copper nanoform of Palmore through routine experimentation to get the desired efficiency and activity from the electrode. 


Claim 6: Palmore discloses that the surface of the metal deposit is in an oxidized form (see e.g. [0068] of Palmore).

Claim 13: The claim is a product-by-process claim. MPEP § 2113 I states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Palmore discloses an electrode (see e.g. abstract of Palmore) comprising 
an electrically conductive substrate (copper, see e.g. [0084] of Palmore) of which at least one part of the surface is covered with a porous copper metal deposit (copper nanofoam, see e.g. [0084] of Palmore), 
the surface of said deposit being in an oxidized form (see e.g. [0068] of Palmore). 

Therefore, Palmore renders this claim obvious. 

Furthermore, Palmore discloses an electrode (see e.g. abstract of Palmore) obtainable by a process comprising the following successive steps: 

(ii) oxidation of the surface of the metal deposit (see e.g. [0068] of Palmore).

Claim 14: Palmore discloses an electrochemical device (see e.g. [0096] of Palmore) comprising an electrode according to claim 1 (see rejection of claim 1 above).

Claim 15: The limitation claiming “being an electrolysis device or a fuel cell” is an intended use/function for the product. MPEP § 21114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Palmore teaches all the structure required in claim 15 and would be capable of being an electrolysis device or a fuel cell. Furthermore, Palmore discloses the electrochemical device being an electrolysis device (see e.g. [0096] of Palmore).

Claim 17: Palmore discloses that the metal is copper (see e.g. [0084] of Palmore).  

Claim 18: Palmore does not explicitly teach that the metal deposit has a specific surface area comprised between 3 m2/g and 50 m2/g. However, Palmore goes into detail about increasing the available surface area of the copper foam (see e.g. [0036] of Palmore) and discusses performing experiments to find the best surface area (see e.g. [0091] of Palmore). Additionally, Palmore discloses that electrode has high surface roughness (see e.g. abstract of Palmore), which increases HCOOH faradic efficiency (see e.g. [0076] of Palmore). Therefore, it would have been obvious to a person having ordinary skill in the art at the time filing to optimize the surface area and roughness of the copper nanoform of Palmore through routine experimentation to get the desired efficiency and activity from the electrode. 

Claim 19: Palmore discloses that the metal deposit has a porous structure with an average pore size is comprised between 20 µm and 50 µm (see e.g. [0065] of Palmore).

Claim 21: Palmore does not explicitly teach that the metal deposit has a specific surface area of between 15 cm2/cm2geometric and 50 cm2/cm2geometric. However, Palmore goes into detail about increasing the available surface area of the copper foam (see e.g. [0036] of Palmore) and discusses performing experiments to find the best surface area (see e.g. [0091] of Palmore). Additionally, Palmore discloses that electrode has high surface roughness (see e.g. abstract of Palmore), which increases HCOOH faradic efficiency (see e.g. [0076] of Palmore). Therefore, it would have been obvious to a person having ordinary skill in the art at the time filing to optimize the surface area and roughness of 

Affidavit
The declaration under 37 CFR 1.132 filed 09/22/2021 is sufficient to overcome the rejection of the claims based upon 35 USC 103 over Okada. 

Response to Arguments
Applicant’s arguments filed 09/22/202 with respect to the rejection(s) of the claim(s) under  35 USC 103 over Okada have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795